     Case 3:18-cv-00488-MMD-WGC Document 54 Filed 07/13/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

LARRY M. WHITTAKER,                  )               3:18-cv-00488-MMD-WGC
                                     )
                         Plaintiff,  )               MINUTES OF THE COURT
        vs.                          )
                                     )               July 13, 2020
STATE OF NEVADA, et al.,             )
                                     )
                         Defendants. )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER           REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Defendants’ Motion for Partial Relief from Order (ECF No. 51). The
court interprets Defendants’ motion as a motion for reconsideration of this court’s Minute Order
of June 29, 2020 (ECF No. 47).

       Defendants’ Motion for Partial Relief from Order (ECF No. 51) is GRANTED in part.
The second paragraph of the court’s Minute Order (ECF No. 47) is corrected in part to read:

           “If the Office cannot accept service, then the last known address for
           Ms. House should be filed under seal. Upon the filing of Defendant’s last
           known address, Defendants’ counsel shall file a notice that Ms. House’s
           address has been filed under seal.”

       IT IS SO ORDERED.

                                            DEBRA K. KEMPI, CLERK
                                            By:        /s/______________________
                                                   Deputy Clerk
